CARLAND, Circuit Judge.
The appellants are the same in this case as in No. 3,647 (195 Fed. 180). It appears from the record that in the course of the proceedings in the matter of' the Sunflower State Refining Company, a bankrupt, the United, States District Court for the District of Kansas ordered a sale of the property belonging to the bankrupt, free of all incumbrances and liens; that said sale was had and afterwards was confirmed by the court. In the order confirming the sale was the following provision:
“That the Carbondale Machine Company shall be required to pay to said trustee the sum of four hundred twerity-five dollars ($425.00) which the court-decrees as its proportionate part of the costs of administration of said bankrupt estate, and upon payment of said amount the balance shall be credited on the claim of said Carbondale Machine Company, and said Carbondale Machine Company shall be permitted to remove from the plant and premises of said bankrupt herein sold to F. D. Whiting, all of the property so purchased by said company, provided that the same shall be moved with as little interference with, or disturbance of, the property purchased by said F. D. Whiting as is possible, and that said Carbondale Machine Company shall remove said property from said plant within 60 days from this date.”
The appellants, feeling aggrieved at this portion of the order, have appealed therefrom.. It appears that, when the property belonging to the estate of the bankrupt was sold, the Carbondale Machine Company bid in the property sold to the bankrupt under the conditional sale mentioned in case No. 3,647 for the sum of $17,500. It thus appears from that portion of the order of confirmation appealed from that the court ordered the Carbondale Machine Company to pay to the trustee in bankruptcy $425 as its proportionate part of the cost of administration of the bankrupt estate, and that upon the payment of said amount the balance of the $17,500 bid by the Carbondale Machine Company after deducting the $425 should be credited on the claim of the Carbondale Machine Company against the bankrupt estate; and, instead of the Carbondale Machine Company paying the amount of its bid to the trustee, it was allowed to take the property itself.
The assignments of error raise, no .question not considered and disposed of .in case No. 3,647. Therefore the order appealed from must be confirmed; and it is so ordered.